PER CURIAM.
Sonic Automotive and Royal & Sunalliance, the employer and carrier, appeal a workers’ compensation order awarding ap-pellee claimant temporary indemnity benefits, which we affirm, as supported by competent, substantial evidence. We address, however, appellants’ third point, urging that the judge of compensation claims erred in confronting the issue of the major contributing cause of claimant’s need for medical care in that no claim for such benefit had been filed.
The language which appellants take issue with was not placed in the decretal portion of the order, but was instead located under the judge’s findings, wherein it is recited: “There is no medical dispute from a pain management perspective that the *929aggravation of employee/claimant’s pre-ex-isting conditions caused by the industrial accidents is and remains the major contributing cause of the claimant’s disability and need for continued medical treatment.” We strike the words “and need for continued medical treatment” as unnecessary surplusage. As modified, the order is
AFFIRMED.
ERVIN, BARFIELD and VAN NORTWICK, JJ., concur.